UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): October 23, 2015 Bryn Mawr Bank Corporation (Exact Name of Registrant as specified in its charter) Pennsylvania 001-35746 23-2434506 (State or other jurisdiction (Commission File Number) (I.R.S. E mployer of incorporation) Identification No.) 801 Lancaster Avenue, Bryn Mawr, PA19010 (Address of Principal Executive Offices and Zip Code) Registrant's telephone number, including area code: 610-525-1700 None (Former name or former address, if changed since last report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item7.01 Regulation FD Disclosure. Attached hereto as Exhibit 99.1 and incorporated into this Item 7.01 by reference is the script for the October 23, 2015 earnings conference call of Bryn Mawr Bank Corporation (the "Corporation"). The information furnished in this Item 7.01, including the Exhibit incorporated by reference herein, shall not be deemed to be “filed” for the purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of such section. Furthermore, such information, including such Exhibit, shall not be deemed incorporated by reference into any of the Corporation’s reports or filings with the Securities and Exchange Commission, whether made before or after the date hereof, except as may be expressly set forth by specific reference in such report or filing. Item 9.01. Financial Statements and Exhibits . (d) Exhibits. Exhibit Number Description Script for October 23, 2015 earnings conference call SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. BRYN MAWR BANK CORPORATION By: /s/ Francis J. Leto Francis J. Leto, President & Chief Executive Officer Date:October 23, 2015 EXHIBIT INDEX Exhibit Number Description Script for October 23, 2015 earnings conference call
